Citation Nr: 9927015	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-09 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated in May 1997 which 
denied the veteran's claim for service connection for low 
back disability. 


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for low back 
disability.


CONCLUSION OF LAW

The veteran's claim of service connection for low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he suffered a 
low back injury while playing basketball in October 1961.  He 
complained about pain in the lumbo-sacral area, which did not 
radiate.  His X-rays were negative and his physical 
examination indicated slight spasm, normal reflexes, and no 
pain on straight-leg-raising test, any sensory loss, and slow 
bending capability with normal curvature.  He was diagnosed 
with a lumbo-sacral strain and given an ice pack and Ace 
wrap.  He was treated with heat and Wintergreen two weeks 
later for the same complaint.  His May 1964, three-year 
annual and June 1964 separation examination reports show 
normal clinical evaluations of the spine and are devoid of 
complaints or treatment related to his spine or back.  Upon 
separation in August 1964, the veteran indicated in his 
Statement of Medical Condition that his medical condition was 
unchanged since his last medical examination in June 1964, 
when neither defects nor complaints were noted.

The veteran filed a claim of service connection for low back 
disability (ruptured sciatic nerve and two collapsed discs) 
in January 1997.  

Replies to letters sent to Mechanicsburg Rehabilitation 
Hospital and Bruce Goodman, M.D. requesting medical evidence 
in support of the veteran's claim stated that since the 
veteran was last seen in the early 1980's, his records had 
been destroyed or were not locatable due to the length of 
time.  VA medical records from Camp Hill for the period from 
January 1997 to June 1997 indicate that the veteran received 
on-going treatment for low back pain, claiming he was injured 
in the service while playing basketball in 1962.  He 
maintained that at the time of injury he was paralyzed for 
approximately four hours with no feeling below the waist.  He 
stated that a surgeon manipulated his back restoring feeling 
to his legs.  The veteran also claimed that in 1981 he lost 
control of a 26,000-pound roll of paper he was loading at the 
paper company where he worked.  In reaching for the roll of 
paper he felt something pull in his back resulting in 
numbness to his right leg, low back pain, and pins and 
needles.  A February 1997, CT lumbar spine scan report found 
a possible central bulging anulus at L4-L5 and L5-S1 with no 
evidence of disc herniation, skeletal lesions or nerve 
damage.  But the CT scan showed degenerative osteoarthritis 
with hypertrophic spurring at L5-S1 on the left side.  
Treatment consisted of pain medicine and exercises.

Three VA examinations (general medical, spine, and 
neurological) were conducted in March 1997 at the VA Medical 
Center in Lebanon.  The veteran complained that he had 
injured his low back while at Fort Benning and has had lower 
back pain ever since or at least since 1985.  He reinjured 
his back again in 1981.  He stated that he had been receiving 
osteopathic manipulative treatment for years, along with low 
back exercises.  He admitted to being unable to lift and 
bending at the waist exacerbated his discomfort.  He wore a 
corset-type brace.  He maintained his pain increased with 
activity, such as walking and prolonged standing, and was 
weather-dependent - in cold or wet weather the pain was more 
severe.  The pain tended to radiate into the whole leg with 
tingling and numbness in the whole foot.  The neurological 
and spine examinations showed reflexes at the knees were 3+ 
with some pathologic spread.  He could forward flex 30 
degrees and could extend 50 degrees.  He could lateral bend 
to 45 degrees bilaterally and could rotate 60 degrees 
bilaterally.  The diagnosis was degenerative osteoarthritis 
of the lumbar spine with hypertrophic spurring at L5-S1 on 
the left and with some radicular symptoms, possibly secondary 
to nerve root irritation.


Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim, for service connection for 
low back disability, is well grounded, meaning plausible.  If 
he has not submitted a well-grounded claim, there is no VA 
duty to assist him in developing his claim, and his appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

For a service connection claim to be plausible and well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  A 
well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

The recent medical reports include a diagnosis of 
degenerative osteoarthritis of the lumbar spine with 
hypertrophic spurring at L5-S1 on the left and with some 
radicular symptoms.  Thus, there is evidence of a current 
disability.  Such evidence is sufficient to meet the first of 
the three basic requirements for a well-grounded claim.

The record also includes evidence sufficient to meet the 
second requirement for a well-grounded claim.  According to 
entries in the service medical records, the veteran suffered 
a low back injury playing basketball while on active duty in 
1961.  Thus, there is evidence of an injury in service.

Although the record includes evidence sufficient to meet the 
first two requirements for a well-grounded claim, the claim 
is, nonetheless, not well grounded because the record does 
not include any medical reports referring to a nexus between 
the veteran's current lumbar disability and his injury in 
service.  Service connection was not claimed until January 
1997, more than three decades after his initial injury and 
separation from service.  In order to meet the third 
requirement for a well-grounded claim, the record must 
include evidence of a nexus between the current disability 
and the injury in service.  The veteran's contentions 
regarding his in-service injury and residual pain have been 
considered; however, as a layman, he has no competence to 
give a diagnosis or explain the etiology of his disability.  
His lay assertions in this regard will not suffice to make 
his service connection claim for low back disability well 
grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In view of the 
absence of necessary medical evidence of a nexus, the veteran 
has not met all three requirements for a well-grounded claim.  
Therefore, the claim for service connection for low back 
disability is implausible and not well grounded. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  


ORDER

The claim for service connection for low back disability is 
denied as not well grounded.

		
G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

